DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-14, none of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising: the active region includes a body region in which the first transistor and the second transistor are formed, a connection portion to which a potential of the body region is connected, and a lead portion that connects the body region and the connection portion, each of the first transistor and the second transistor formed in the body region includes a channel region, a gate electrode formed on the channel region via a gate insulation film, and a source region and a drain region formed with the channel region interposed therebetween, the source regions or the drain regions of the first transistor and the second transistor are formed in a common region and have a same potential, in each of the first transistor and the second transistor, the channel region, the connection portion, and the lead portion have the same conductivity type, a width of each of the lead portions is narrower than a distance between corresponding ones of contact portions of the source regions and the drain regions of the first transistor and the second transistor, and a width of each of the connection portions is equal to or narrower than a gate width of a corresponding one of the gate electrodes extending on the lead portions.
With respect to claim 15, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, wherein a first transistor group is configured such that transistors including a first transistor connected to a first gate and a second transistor connected to a second gate between the source region and the drain region are connected in series from a source region side, in each of the first transistor and the second transistor, the channel region, the connection portion, and the lead portion have the same conductivity type, and each of respective channel potentials of the first transistor and the second transistor is led out from an active region of a lower layer of the gates.
With respect to claim 16, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, wherein in each of the first transistor and the second transistor, the channel region, the connection portion, and the lead portion have the same conductivity type, and a second transistor group formed in the active region includes a source region that shares a same node with the source region and a drain region that shares a same node with the drain region and is configured such that transistors including a third transistor -5-Application No.: 16/785035 Filing Date: February 7, 2020 connected to the first gate and a fourth transistor connected to the second gate between the source region and the drain region are connected in series from a source region side, and each of respective channel potentials of the first transistor and the second transistor is led out from an active region of a lower layer of the gates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN HAN/Primary Examiner, Art Unit 2818